DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5 November 2021, with respect to the claim rejections have been fully considered and are persuasive. The claim rejections have been withdrawn. 

Furthermore, pending issues have been addressed in the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jason A. Murphy (Reg. #63,423) on 15 December 2021.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 10 line 2, “the weighing device” has been changed to -- a weighing device --.

In claim 11 line 2, “the weighing device” has been changed to -- a weighing device --.

Claim 12 has been amended as follows:
12. (Currently Amended) A method of determining a torque of a rotor blade of a wind turbine by means of [[the]] a weighing device [[of]] according to claim 1, when the rotor blade is rotatably mounted to a rotor of the wind the first radial position to a center of the rotor with a product of the second weight and a distance of [[a]] the second radial position to the center of the rotor.

The above changes to the claims have been made to correct pending informalities and place the application in conditions for allowance.

Allowable Subject Matter
Claims 1-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JUAN G FLORES/Primary Examiner, Art Unit 3745